Citation Nr: 1417874	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  09-38 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for the cause of the Veteran's death, to include as due to Agent Orange exposure. 

2.  Whether new and material evidence has been received with respect to a claim of entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	American Legion 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1972.  He died on December [redacted], 2005.  The appellant is the Veteran's widow. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO). 

The appellant initially filed claims for causes of the Veteran's death and entitlement to DIC pursuant to38 U.S.C.A. § 1318 in January 2006.  She filed a notice of disagreement with the September 18, 2006 rating decision, and the RO issued a statement of the case (SOC) on May 25, 2007.  The cover letter to the SOC informed the appellant that she must file an appeal with the RO within 60 days of the date of the letter or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action that she had appealed.  See 38 C.F.R. § 20.302(b)(1) (2013).

The record reflects that the appellant submitted a statement of disagreement with the May 2007 SOC on July 16, 2008.  The RO notified her of the untimely appeal and instructed that an application to reopen the claims must be filed.  The appellant subsequently submitted an application to reopen the claims. 

The Board has reviewed all evidence of record, including that found on Virtual VA.


FINDINGS OF FACT

1.  In September 2006, the RO denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The appellant failed to perfect an appeal and no new and material evidence was received within a year of the rating decision's issuance.  

2.  Evidence received since the September 2006 rating decision is neither cumulative nor redundant of the evidence of record at the time of the September 2006 denial and relates to an unestablished fact necessary to substantiate the claim.

3.  In September 2006, the RO denied the appellant's claim of entitlement to DIC pursuant to 38 U.S.C.A. § 1318.  The appellant failed to perfect an appeal and no new and material evidence was received within a year of the rating decision's issuance.  

4.  Evidence received since the September 2006 denial of entitlement to DIC pursuant to 38 U.S.C.A. § 1318 does not relate to an unestablished element of that claim or raise a reasonable possibility of substantiating the claim.

5.  The Veteran died in December 2005, due to or a consequence of end stage renal disease and hypertensive heart disease.  There were no other significant conditions contributing to his death.  

6.  The evidence does not establish that the Veteran's service-connected schizophrenia caused or contributed materially or substantially to his death, nor that the cause of death is otherwise related to service.




CONCLUSIONS OF LAW

1.  The September 2006 RO rating decision denying service connection for the cause of the Veteran's death and is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the September 2006 rating decision is new and material; accordingly, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, (2013).

3.  The September 2006 RO rating decision denying entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is final.  38 U.S.C.A. § 7105 (West 2002).

4.  Evidence received since the September 2006 rating decision relating to entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is not new and material; accordingly, the claim of entitlement to DIC pursuant to 38 U.S.C.A. § 1318, is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, (2013).

5.  The criteria for an award of service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1131, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

With regard to an application to reopen a previously denied claim, the notice must include the general elements of the claim, the standard for new and material evidence to reopen a claim, and the reason for the previous denial on the merits, including the types of evidence that are necessary to substantiate the claim.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  Proper notice should be provided prior to the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

Here, the Veteran was sent a letter in January 2009 that provided information as to what evidence was required to substantiate the claim of service connection for the cause of the Veteran's death and of the division of responsibilities between VA and a claimant in developing an appeal.  The communication was Kent compliant, noting the basis for the prior final denial. Notice also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development relating to this claim is required with respect to the duty to notify.

Concerning entitlement to DIC under 38 U.S.C.A. § 1318, the appellant was advised in the January 2009 letter of the general requirements for such benefits, as well as the responsibilities of the appellant and VA in obtaining such evidence.  She was advised of the reasons for the previous denial of service connection for the cause of the Veteran's death, but not of the reasons for denial under 38 U.S.C.A. § 1318.  Nevertheless, there is no prejudice as a result of this possible notice defect.  Indeed, it is undisputed that the Veteran was not rated 100 percent disabled for service connected disability or disabilities at any time prior to his death, and there is no allegation of clear and unmistakable error in a pertinent VA decision during his lifetime, as will be discussed in more detailed below.  The Veteran was not in receipt of or entitled to receive a total rating for the requisite period prior to his death.  Hence, there is no legal entitlement to DIC under 38 U.S.C.A. § 1318.  The relevant facts are undisputed and the resolution of this claim is entirely dependent upon the application of relevant statutes and regulations.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Therefore, no further VCAA notice is required.

VA also has a duty to assist in the development of a claim.  The Veteran's service personnel, private treatment records, and VA treatment records and reports of examination have been obtained, as well as his certificate of death, which lists the immediate cause of death.  There is no indication of any pertinent outstanding records concerning the issues decided herein.

The Board notes that VA requested authorization from the appellant to obtain any outstanding records from Dr. H at the Memphis VA Medical Center, whom she identified in her substantive appeal as possessing autopsy records.  However, the appellant did not respond to the request.  While the VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Further, the appellant indicated that this provider was at the VA Medical Center (VAMC).  All VA records have been obtained and the Veteran's certificate of death indicates that an autopsy was not performed.  

The Board notes that a VA medical opinion was not obtained in relation to the claim of service connection for the cause of the Veteran's death.  However, an opinion is not needed here, for the reasons discussed below.

The appellant argues that the Veteran's end stage renal disease, which is listed on his death certificate as one of the immediate causes of death, is secondary to his diabetes mellitus type I, and his diabetes mellitus should be presumptively service-connected based on Agent Orange exposure during service. 

In this case, the evidence does not establish actual or presumptive Agent Orange exposure.  Further, there is no other evidence suggesting a relationship between the Veteran's cause of death and service, or that his service-connected disability caused or contributed to his death.  Therefore, no reasonable possibility exists that obtaining a medical opinion would aid in substantiating the claim for service connection for the cause of the Veteran's death.  See 38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345, 1348-49 (Fed. Cir. 2008).  As such, VA's duty to obtain a medical opinion or examination is not triggered in this case. 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II. New and Material Evidence

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection for the Veteran's Cause of Death 

The September 2006 rating decision denied the claim of service connection for cause of the Veteran's death on the basis that there was no evidence his service-connected schizophrenia contributed to his death from end-stage renal disease and hypertension.  The evidence considered included the Veteran's service treatment records and certificate of death.  

The evidence received since the September 2006 rating decision includes a December 2008 statement from the appellant contending that the Veteran's renal disease and hypertension were secondary to his diabetes mellitus, which was caused by Agent Orange exposure while in Vietnam.  

The Board finds that this December 2008 statement constitutes new and material evidence.  The statement is new because it was not previously considered in the September 2006 rating decision.  It is material because it addresses a basis for the previous denial, namely whether the Veteran's end stage renal disease was etiologically related to service.  Additionally, the April 2008 correspondence is evidence in support of a new theory of entitlement.  As the evidence is both new and material, the appellant's claim of entitlement to service connection for cause of the Veteran's death is reopened.   


DIC pursuant to 38 U.S.C.A. § 1318

The September 2006 rating decision denied entitlement to DIC pursuant to 38 U.S.C.A. § 1318 on the basis that the Veteran did not meet any of the eligibility requirements under 38 U.S.C.A. § 1318.  The evidence considered included the Veteran's service treatment records and certificate of death.  

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service-connected, even though the Veteran died of nonservice-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war (POW) who died after September 30, 1999.  See 38 U.S.C.A. § 1318 (West 2002).  The total rating may be either schedular or based upon unemployability.  See id. 

At the time of the Veteran's death on December [redacted], 2005, service connection was in effect for schizophrenia, which was rated as 70 percent disabling.  Entitlement to a total disability rating based upon individual unemployability (TDIU) was established with an effective date of November 10, 1998. 

The evidence received since the September 2006 rating decision includes a December 2008 statement from the appellant contending that the Veteran's renal disease was secondary to his diabetes mellitus, type I, which was caused by Agent Orange exposure while in Vietnam.  The statement is new in that it was not previously before agency decisionmakers.  However, it does not indicate that the Veteran satisfied one of the eligibility requirements set forth under 38 U.S.C.A. § 1318. 

Specifically, the evidence does not suggest that a total rating had been in effect for a period of ten or more years immediately preceding the Veteran's death on December [redacted], 2005, or continuously since his separation from active duty in April 1972.  Moreover, the evidence does not suggest that the Veteran was a POW.  Therefore, such evidence is not material.  38 C.F.R. § 3.156(a).  Accordingly, the claim is not reopened.

III. Service Connection for the cause of the Veteran's Death

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one that was incurred in or aggravated during active service, or may be presumed to have been incurred during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

As noted above, the certificate of death reflects that the Veteran died in December 2005, with the immediate causes of death listed as end stage renal disease and hypertensive heart disease, and no other identified significant conditions contributing to death.  Renal disease and hypertensive heart disease were not service-connected.  Rather, service connection was in effect solely for schizophrenia, which was rated as 70 percent disabling.  

The Board notes that there is no evidence, nor does the appellant assert, that the Veteran's service-connected schizophrenia caused or contributed to his cause of death.  Instead, the appellant argues that the Veteran's renal disease should be service-connected as secondary to diabetes mellitus, type I, which was caused by Agent Orange exposure while serving in Vietnam.  

By way of history, the Board notes that the Veteran was diagnosed with diabetes mellitus, type I in November 1989.  The record does not indicate that service connection was ever sought or granted for this disability.  

VA regulations provide that, if a veteran served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides (Agent Orange) during such service.  Further, certain listed diseases, including diabetes mellitus, type two (II), will be presumed service-connected due to such exposure if they manifest to a compensable degree at any time, even if there is no record of the disease during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The Board notes that presumptive service connection on such a basis may not be granted for diabetes mellitus, I.  See e.g., 68 Fed. Reg. 27630 (May 20, 2003).  

Furthermore, there is no evidence of record indicating that Veteran served in the Republic of Vietnam or was exposed to Agent Orange during his period of service.  His DD214 reflects seven months of foreign service in Panama.  Additionally, a request by the RO for verification of service in the Republic of Vietnam yielded a negative response from the U.S. Department of the Army.  The appellant submitted no further evidence indicating service in Vietnam or exposure to Agent Orange while in service.  

Accordingly, based on the available evidence, service connection cannot be established for diabetes mellitus, type I on a presumptive basis as due to Agent Orange exposure.

The Board has also considered whether service connection is warranted for the cause of the Veteran's death on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  In this regard, there is no indication that the Veteran's renal disease, hypertensive heart disease, or diabetes mellitus, type I was related to any injury or disease during service.  There was also no treatment for these conditions in his service treatment records, and there is no medical evidence or opinion linking such conditions directly to service.  There is also no probative evidence of continuity of symptoms such as to suggest a relationship to service and thus trigger VA's obligation to seek an opinion of etiology.  As such, service connection for renal disease, hypertensive heart disease, or diabetes mellitus, type I is not warranted on a direct basis.  See 38 C.F.R. § 3.303.  Further, there is no argument or indication that any other presumptive provisions would apply in this case.  38 C.F.R. § 3.307(a), 3.309.  

The Board also finds that a claim of secondary service connection for renal disease is not warranted inasmuch as there is no finding of entitlement to service connection for diabetes mellitus, type I.  38 C.F.R. § 3.310. 

In sum, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  Thus, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for cause of the Veteran's death is reopened.

New and material evidence having not been received, the petition to reopen a claim of entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.

Service connection for the cause of the Veteran's death is denied.



____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


